Complaint is made of the statement in the latter part of our opinion that there were three special charges in the record none of which showed by notation thereon that the refusal to give same was excepted to, nor was there a separate bill complaining *Page 588 
of such refusal. Appellant is correct in his complaint at this statement. It was certainly inaccurate. However, in the opinion we considered and passed upon the matter presented in each of the three special charges which appear in the record and the refusal to give which was excepted to. We have reviewed the matters presented in said charges and are of opinion that they were correctly decided. There is a supplemental brief and argument filed by appellant in which he refers to his special charge set out on page 12 of the transcript. We regret that we cannot find any special charge there and also that we are unable to apply any principles announced in the cases cited in said supplemental argument to any of the special charges appearing in the record.
Believing the case properly decided in the original opinion, the motion for rehearing is overruled.
Overruled.